

117 HR 3614 IH: Menstrual Equity For All Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3614IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. Meng (for herself, Mr. Auchincloss, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Bowman, Ms. Brownley, Ms. Bush, Mr. Cárdenas, Mr. Carson, Ms. Castor of Florida, Ms. Chu, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Cohen, Mr. Connolly, Mr. Courtney, Mr. Danny K. Davis of Illinois, Ms. Dean, Ms. DeGette, Ms. DelBene, Ms. Escobar, Ms. Lois Frankel of Florida, Mr. Gallego, Ms. Garcia of Texas, Mr. García of Illinois, Mr. Green of Texas, Mr. Grijalva, Mrs. Hayes, Ms. Jackson Lee, Ms. Jayapal, Mr. Keating, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kilmer, Ms. Kuster, Mr. Larsen of Washington, Mrs. Lawrence, Ms. Lee of California, Mr. Levin of California, Mr. Lieu, Mr. Lowenthal, Mr. Sean Patrick Maloney of New York, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Mr. McGovern, Mr. Meeks, Ms. Moore of Wisconsin, Mr. Morelle, Mr. Nadler, Mrs. Napolitano, Ms. Newman, Ms. Norton, Mr. Pappas, Mr. Payne, Ms. Pingree, Mr. Pocan, Ms. Pressley, Mr. Raskin, Miss Rice of New York, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan, Ms. Schakowsky, Ms. Schrier, Ms. Sewell, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Ms. Speier, Ms. Strickland, Mr. Suozzi, Mr. Takano, Mr. Thompson of Mississippi, Ms. Titus, Ms. Tlaib, Mr. Torres of New York, Mr. Trone, Ms. Wasserman Schultz, Mr. Welch, Ms. Williams of Georgia, Ms. Wilson of Florida, Ms. Velázquez, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on the Judiciary, Financial Services, Energy and Commerce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the availability and affordability of menstrual products for individuals with limited access, and for other purposes.1.Short titleThis Act may be cited as the Menstrual Equity For All Act of 2021.2.FindingsCongress finds the following:(1)Menstrual products are a necessity each month for millions of individuals across the United States.(2)More than half of the United States population will likely menstruate every month for decades of their lives.(3)This lack of menstrual products, often called period poverty, can adversely affect an individual’s health and well-being.(4)Period poverty exacerbates the vicious cycle of poverty by further marginalizing individuals who menstruate, causing them to withdraw from daily life, forego pay, or miss educational opportunities.(5)Period poverty existed long before the COVID–19 pandemic.(6)The COVID–19 pandemic has forced millions of individuals out of work, thereby exacerbating the socioeconomic and health challenges of individuals facing period poverty.(7)Addressing period poverty is essential to ensuring educational equity for diverse populations.(8)Studies have shown that 1 in 4 women and girls reports struggling to afford menstrual products.(9)Studies have shown that 1 in 10 college students in the United States are affected by period poverty.(10)Period poverty disproportionately affects Black, Latina, immigrant, and first-generation students at higher rates than other cohorts.(11)Individuals living in period poverty are more likely to experience depression than individuals with access to period products.(12)Period poverty can increase the risk of infections due to—(A)the use of substitutes for menstrual products (such as paper towels or toilet paper); and(B)the inability to change menstrual products as frequently as recommended.3.Menstrual products for students at elementary and secondary schools(a)In generalSection 4108(5)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118(5)(C)) is amended—(1)in clause (vi), by striking or after the semicolon;(2)in clause (vii), by inserting or after the semicolon; and(3)by adding at the end the following:(viii)provide free menstrual products to students who use menstrual products;.(b)DefinitionsSection 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112) is amended—(1)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and(2)by inserting after paragraph (5) the following:(6)Menstrual productsThe term menstrual products means sanitary napkins and tampons that conform to applicable industry standards..(c)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary of Education, in consultation with the Secretary of Health and Human Services, shall promulgate rules with respect to the definition of menstrual products in paragraph (6) of section 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112), as amended by section 3(b).4.Menstrual products for students at institutions of higher education(a)PurposeThe purpose of this section is to alleviate—(1)the barriers to academic success faced by many college and graduate students due to the inability of such students to afford to purchase menstrual products; and(2)the unique set of burdens that college and graduate students experiencing period poverty face that can be compounded by lack of access to basic needs such as housing, food, transportation, and access to physical and mental health services.(b)In generalThe Secretary of Education shall establish a program to award grants, on a competitive basis, to at least 4 institutions of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), to—(1)support programs that provide free menstrual products to students; and(2)report on best practices of such programs.(c)ApplicationTo apply for a grant under this section, an institution of higher education shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate, including an assurance that such grant will be used to carry out the activities described in subsection (e).(d)Community collegesAt least 50 percent of the grants awarded under this section shall be awarded to community colleges.(e)Grant usesA grant awarded under this section may only be used to—(1)carry out or expand activities that fund programs that support direct provision of free menstrual products to students in appropriate campus locations, including—(A)campus restroom facilities;(B)wellness centers; and (C)on-campus residential buildings;(2)report on best practices of such programs;(3)conduct outreach to students to encourage participation in menstrual equity programs and services;(4)help eligible students apply for and enroll in local, State, and Federal public assistance programs; and(5)coordinate and collaborate with government or community-based organizations to carry out the activities described in paragraphs (1) through (4).(f)PriorityIn awarding grants under this section, the Secretary shall prioritize—(1)institutions with Federal Pell Grant enrollment that is at least 25 percent of the total enrollment of such institution; and(2)historically Black colleges and universities, Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, and other minority serving institutions.(g)Menstrual product definedIn this section, the term menstrual product means a sanitary napkin or tampon that conforms to industry standards. (h)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 out of funds appropriated for a fiscal year to the Fund for the Improvement of Postsecondary Education under section 741 of the Higher Education Act of 1965 (20 U.S.C. 1138) to carry out the grant program under this section.5.Menstrual products for incarcerated individuals and detainees(a)Requirement for StatesBeginning on the date that is 180 days after the date of the enactment of this Act, and annually thereafter, the chief executive officer of each State that receives a grant under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) (commonly referred to as the Edward Byrne Memorial Justice Assistance Grant Program) shall submit to the Attorney General a certification, in such form and containing such information as the Attorney General may require, that all incarcerated individuals and detainees in that State have access to menstrual products on demand and at no cost to the incarcerated individuals and detainees, and that no visitor is prohibited from visiting an incarcerated individual due to the visitor’s use of menstrual products.(b)Reduction in Grant FundingIn the case of a State whose chief executive officer fails to submit a certification required under subsection (a) in a fiscal year, the Attorney General shall reduce the amount that the State would have otherwise received under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) by 20 percent for the following fiscal year.(c)ReallocationAmounts not allocated to a State under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) for a fiscal year pursuant to subsection (b) shall be reallocated under such section to States that submit such certifications.(d)Menstrual productsFor the purposes of subsection (a), the term menstrual products means sanitary napkins and tampons that conform to applicable industry standards.(e)Availability for Federal prisonersThe Attorney General shall make rules requiring, and the Director of the Bureau of Prisons shall take such actions as may be necessary to ensure, the distribution and accessibility without charge of menstrual products to prisoners in the custody of the Bureau of Prisons, including any prisoner in a Federal penal or correctional institution, any Federal prisoner in a State penal or correctional institution, and any Federal prisoner in a facility administered by a private detention entity, to ensure that each prisoner who requires these products may receive them in sufficient quantity.(f)Availability for detaineesThe Secretary of Homeland Security shall take such actions as may be necessary to ensure that menstrual products are distributed and made accessible to each alien detained by the Secretary of Homeland Security, including any alien in a facility administered by a private detention entity, at no expense to the alien.6.Menstrual products availability for homeless individuals under Emergency Food and Shelter Grant ProgramSubsection (a) of section 316 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11346(a)) is amended—(1)in paragraph (5), by striking and at the end;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(7)guidelines that ensure that amounts provided under the program to private nonprofit organizations and local governments may be used to provide sanitary napkins and tampons that conform to applicable industry standards..7.Menstrual products covered by Medicaid(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (30) and (31) as paragraphs (31) and (32), respectively; and(B)by inserting after paragraph (29) the following new paragraph:(30)menstrual products (as defined in subsection (hh));; and(2)by adding at the end the following new subsection:(hh)Menstrual productsFor purposes of subsection (a)(30), the term menstrual products means sanitary napkins, tampons, liners, cups, and similar items used by individuals with respect to menstruation and that conform to industry standards..(b)Effective date(1)In generalSubject to paragraph (2), the amendments made by this section shall apply with respect to medical assistance furnished during or after the first calendar quarter beginning on or after the date that is 1 year after the date of the enactment of this Act.(2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.8.Menstrual products for employeesSection 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655) is amended by adding at the end the following:(h)The Secretary shall by rule promulgate a requirement that each employer with not less than 100 employees provide menstrual products free of charge for employees of the employer. For purposes of the preceding sentence, menstrual products means sanitary napkins and tampons that conform to applicable industry standards..9.Menstrual products in Federal buildings(a)RequirementEach appropriate authority shall ensure that menstrual products are stocked in, and available free of charge in, each covered restroom in each covered public building under the jurisdiction of such authority.(b)DefinitionsIn this section:(1)Appropriate authorityThe term appropriate authority means the head of a Federal agency, the Architect of the Capitol, or other official authority responsible for the operation of a covered public building.(2)Covered public buildingThe term covered public building means a public building, as defined in section 3301 of title 40, United States Code, that is open to the public and contains a public restroom, and includes a building listed in section 6301 or 5101 of such title.(3)Covered restroomThe term covered restroom means a restroom in a covered public building.(4)Menstrual productsThe term menstrual products means sanitary napkins and tampons that conform to applicable industry standards.